Christian, J.,
read the judgment of the court.
This day came the plaintiffs by their counsel, and the court having maturely' considered the transcript of the record of the judgment aforesaid, and the arguments of counsel, is of opinion that the questions involved in this case, having been definitely settled by this court, in its decision rendered at the last term, in the cases of “Exchange Bank of Virginia v. Knox, &c.” and “Farmers’ Bank of Virginia v. Anderson, &c.” and reported in 19 Gratt. 739; and the court, referring to its opinion in said causes, for the reasons for its action in this case, doth adjudge and order, that the judgment of the said Hustings court for the city- of Portsmouth *329'be reversed and annulled, and that the plaintiffs in error recover against the defendants in error their costs in said Hustings court. And this court, proceeding to enter such judgment as the said Hustings court ought to have rendered, doth adjudge and order, that the plaintiffs in error recover, against the defendants in error, the sum of one thousand three hundred and fifty dollars, together with two dollars and sixty-five cents, charges of protest, and interest from the 7th day of May, 1862, and their costs expended in the prosecution of their writ of supersedeas here.
"Which is ordered to he forthwith certified to the said Hustings court of the city of Portsmouth.
Judgment Reversed.